                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JAKE E. COLLINS, an unmarried man,                   CASE NO. C17-0943-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    SETERUS, INC., f/k/a IBM LENDER
      BUSINESS PROCESS SERVICES, INC.,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion for dismissal (Dkt.
18
     No. 35). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this stipulation is self-
19
     executing, and this action is DISMISSED with prejudice and without an award of costs or
20
     attorney fees to either party. The Clerk is DIRECTED to CLOSE this case.
21
            DATED this 12th day of June 2019.
22
                                                             William M. McCool
23
                                                             Clerk of Court
24
                                                             s/Tomas Hernandez
25                                                           Deputy Clerk

26


     MINUTE ORDER
     C17-0943-JCC
     PAGE - 1
